DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claims 7-9 are objected to because they depend upon the content of claim 6, which has been canceled. It appears that claim 7 should be amended to depend from claim 4 instead.
Likewise, claims 15-17 are indefinite because they depend upon the content of claim 14, which has been canceled. It appears that claim 15 should be amended to depend from claim 12 instead.
Claim 10 recites the limitation "folding arms" on lines 10 and 11.  There is insufficient antecedent basis for this limitation in the claim. It appears that applicant may have intended to recite “articulating arms” instead.
Claims 11-12 are objected to for the same reasons, as they are dependent upon claim 10.

Allowable Subject Matter
With the exception of the above formal matters, claims 1-4, 7-12 and 15-20 are allowed. The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 10 and 18, the prior art fails to teach or render obvious a portable screen printing apparatus as claimed, particularly including a casing having an interior compartment and a removable lid such that the lid covers the compartment in a closed configuration of the casing, a rotatable platform disposed within the interior region of the casing and a plurality of folding arms secured to the rotatable platform such that the folding arms have 

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JILL E CULLER/Primary Examiner, Art Unit 2853